In The

                                Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                               NO. 09-12-00291-CV
                               _________________


        IN RE COMMITMENT OF JAMES WESLEY JACKSON JR.

________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 11-10-10851 CV
________________________________________________________________________

                           MEMORANDUM OPINION

      The State of Texas filed a petition to civilly commit James Wesley Jackson

Jr. as a sexually violent predator under the Sexually Violent Predator Act. See

Tex. Health & Safety Code Ann. §§ 841.001-.151 (West 2010 & Supp. 2012). A

jury found Jackson suffers from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence. Id. § 841.003. The trial court entered

a final judgment and an order of civil commitment under the Act. We affirm the

judgment of the trial court.



                                         1
       Jackson raises three issues on appeal. In his first two issues, Jackson argues

that the trial court committed reversible error by compelling him to respond to the

State’s request for admissions and by admitting his responses into evidence. In his

third issue, Jackson argues that the trial court erred by admitting the facts and

details related to his offenses into evidence.

                           I.   REQUEST FOR ADMISSIONS

       Jackson filed a motion for protective order asking the court to protect him

from responding to the State’s request for admissions. Jackson argued that the

requested admissions numbered one through sixty-seven were objectionable

because the use of such admissions would relieve the State of its burden of proof

and the requirement that it obtain a unanimous jury verdict. The trial court denied

his motion and ordered him to respond to the State’s request. On appeal, Jackson

argues that the State crafted request for admission number seventy-nine to relieve

itself of the burden to prove beyond a reasonable doubt that Jackson suffers from a

behavioral abnormality. Additionally, Jackson argues on appeal that the State’s

request for admissions encompassed ultimate issues of fact that should have been

left to the fact finder.

       Request for admission number seventy-nine and Jackson’s stated response,

which was read to the jury at trial, is as follows:

                                           2
      79. I admit that, even with all that I have learned in Sex Offender
      Treatment, it is still possible that I will sexually reoffend.

      RESPONSE: Respondent objects to this request for admission as
      the request addresses an ultimate issue, circumstance, or fact of
      the lawsuit filed under Chapter 841 of the Texas Health and
      Safety Code. This request calls for a legal conclusion. Subject to
      and without waiving this objection, admit.

Jackson contends that “[b]ecause the trial court coerced [Jackson] to admit his

propensity to recidivate in a sexually-violent manner, the trial court discharged the

State’s burden to prove the matters set forth in Texas Health & Safety Code §

841.003(a)(2).” We find Jackson’s argument unpersuasive.

      The primary purpose of requests for admission is to simplify trials by

eliminating matters about which there is no real controversy; to obviate in advance

of trial, proof of obviously undisputed facts. Mosby v. Tex. & P. Ry. Co., 191
S.W.2d 55, 58 (Tex. Civ. App.—El Paso 1945, writ ref’d w.o.m.); see generally

Tex. R. Civ. P. 198.1-198.3. We have previously held that requests for admissions

may be used appropriately in SVP cases. See In re Commitment of Malone, 336
S.W.3d 860, 862 (Tex. App.—Beaumont 2011, pet. denied). While the trial court

ordered Jackson to respond to the State’s requests for admissions, the order

complained of certainly does not compel Jackson to admit any disputed fact. By

admitting the specific request for admission, Jackson established the factual


                                         3
statement as being undisputed for purposes of the commitment proceeding. See

Tex. R. Civ. P. 198.3.

      Under the SVP statute, the State must prove beyond a reasonable doubt that

“the person is a sexually violent predator.” Tex. Health & Safety Code Ann. §

841.062(a). The SVP statute defines “sexually violent predator” as a person who

“(1) is a repeat sexually violent offender; and (2) suffers from a behavioral

abnormality that makes the person likely to engage in a predatory act of sexual

violence.” Id. § 841.003(a). The statute defines “behavioral abnormality” as “a

congenital or acquired condition that, by affecting a person’s emotional or

volitional capacity, predisposes the person to commit a sexually violent offense, to

the extent that the person becomes a menace to the health and safety of another

person.” Id. § 841.002(2).

      Jackson’s admission that “it is still possible” that he will sexually reoffend,

despite having undergone sex offender treatment, is nothing more than an

admission that it is his own opinion that his reoffending remains a possibility. This

admission did not alleviate the State’s burden to prove beyond a reasonable doubt

that Jackson suffers from a behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence. See id. § 841.003(a)(2). Jackson further

argues that he was required to testify, consistent with his admission in request

                                         4
number seventy-nine, that he believed he would very likely sexually assault

another person again. But Jackson denied the following requests for admissions:

      56. I admit that I will reoffend against children when I am released
      from prison.

      RESPONSE: Deny

      57. I admit that I think I will reoffend against children when I am
      released from prison.

      RESPONSE: Deny

      58. I admit that I am afraid I will reoffend against children when I am
      released from prison.

      RESPONSE: Deny

      59. I admit that I think it [is] very likely that I will sexually assault
      again.

      RESPONSE: Deny

      60. I admit that I am afraid that I will sexually assault again.

      RESPONSE: Deny

            ....

      77. I admit that I have not learned enough in Sex Offender Treatment
      to keep me from sexually reoffending.

      RESPONSE: Deny

      78. I admit that I have not learned enough in Sex Offender Treatment
      to guarantee that I will not sexually reoffend.

                                          5
      RESPONSE: Deny

      In his response to the State’s request for admission number thirty-two,

Jackson admitted, without objection, that he is sexually aroused by children.

During the State’s direct examination of Jackson, Jackson unequivocally

acknowledged that he is still attracted to children and if he found himself alone

with a child, he would try to have sex with them. He further testified that he

believes he continues to need sex offender treatment, is afraid he will sexually

reoffend, and believes that it is very likely that he will sexually assault someone in

the future. Contrary to Jackson’s assertion on appeal, Jackson’s trial testimony that

he believes it is very likely he will sexually assault someone again was not dictated

by his response to the State’s request for admission number seventy-nine. To the

contrary, Jackson denied request for admission number fifty-nine, which asked him

to admit that it was very likely he would sexually assault again.

      We note that the State explained its burden of proof during voir dire and

closing argument, and the jury charge included the proper burden of proof. We

conclude that permitting the State to tender into evidence Jackson’s responses to

the State’s requests for admissions, including his admission to request number

seventy-nine, did not lower the State’s burden of proof. See In re Commitment of

Camarillo, No. 09-12-00304-CV, 2013 WL 2732662, at **2-3 (Tex. App.—

                                          6
Beaumont June 13, 2013, no pet.) (mem. op.); In re Commitment of Delacruz, No.

09-11-00554-CV, 2012 WL 252543, at *3 (Tex. App.—Beaumont Jan. 26, 2012,

pet. denied) (mem. op.). The trial court did not abuse its discretion by compelling

Jackson to respond to the requests for admissions or by admitting his responses

into evidence. We overrule issues one and two.

             II.   ADMISSION OF FACTS RELATED TO OFFENSES

      In his third issue, Jackson argues that the trial court erred in admitting

factual details of Jackson’s crimes, over his objection. At trial, Jackson objected to

this evidence during the testimony of the State’s experts, Dr. Jason Dunham and

Dr. Sherry Gaines, on the basis that it was hearsay and was irrelevant. He also

incorporated by reference, his trial objections to the testimony of both experts,

which included objections under Rule 403 and 705(d) of the Texas Rules of

Evidence.    The trial court overruled his objections. During Dr. Dunham’s

testimony the trial court gave the jury the following limiting instruction:

       . . . Hearsay is a statement offered in evidence to prove the truth of
      the matter asserted other than a statement by a party opponent,
      deposition testimony or one made by the declarant while testifying at
      the trial. These last three forms of testimony are not hearsay. Now, in
      this case, you will hear certain hearsay information contained in
      records reviewed by experts presented before you through the expert’s
      testimony. Such hearsay information was presented to you only for
      the purpose of showing the basis or basis for the expert opinions. And
      cannot be considered by you as evidence to prove the truth of the
      matter asserted. It was presented to you solely to afford you the
                                          7
      opportunity to decide the weight and credibility to be given to the
      expert’s opinion. Is that satisfactory?

During Dr. Gaines’s testimony, the trial court ruled that Jackson’s request for a

limiting instruction was premature. Jackson did not make another request for a

limiting instruction during Dr. Gaines’s testimony. Jackson also testified, without

objection, regarding the details of his sexual offenses.

      We review the admission of evidence under an abuse of discretion standard.

Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998); In re

Commitment of Salazar, No. 09-07-345 CV, 2008 WL 4998273, at *2 (Tex.

App.—Beaumont Nov. 26, 2008, pet. denied) (mem. op.). A trial court abuses its

discretion when it acts without reference to any guiding rules or principles. E.I. du

Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). A

judgment will not be reversed based on the admission of evidence unless the

appellant establishes that the trial court’s ruling was in error and that the error was

reasonably calculated to cause and probably did cause the rendition of an improper

judgment. Salazar, 2008 WL 4998273, at *2; see also Tex. R. App. P. 44.1(a)(1).

      Under Rule 705 of the Texas Rules of Evidence, an expert may disclose on

direct examination, or be required to disclose on cross-examination, the underlying

facts or data on which he bases his opinion. Tex. R. Evid. 705(a); In re


                                          8
Commitment of Yaw, No. 09-08-042 CV, 2008 WL 5096511, at *1 (Tex. App.—

Beaumont Dec. 4, 2008, no pet.) (mem. op.). Rule 705(d) provides as follows:

      (d) Balancing Test; Limiting Instructions.-- When the underlying
      facts or data would be inadmissible in evidence, the court shall
      exclude the underlying facts or data if the danger that they will be
      used for a purpose other than as explanation or support for the
      expert’s opinion outweighs their value as explanation or support or are
      unfairly prejudicial. If otherwise inadmissible facts or data are
      disclosed before the jury, a limiting instruction by the court shall be
      given upon request.

Tex. R. Evid. 705(d). “When an expert relies upon hearsay in forming his opinion,

and it is of a type reasonably relied upon by such experts, the jury is generally

permitted to hear it.” Salazar, 2008 WL 4998273, at *4.

      Jackson did not object to the limiting instruction given during Dr. Dunham’s

testimony or the limiting instruction contained in the jury charge. Both experts

testified regarding the facts they considered in forming their opinions, and how

those facts affected their determination of whether Jackson suffered from a

behavioral abnormality. The trial court could have reasonably concluded that the

facts and details related to Jackson’s underlying offenses would be helpful to the

jury to explain how the State’s experts formed their opinions that Jackson suffers

from a behavioral abnormality. Given the purpose for admitting this evidence, its

cumulative nature, and the trial court’s limiting instructions, the trial court’s

conclusion that the evidence was not unfairly prejudicial was reasonable. See In re
                                        9
Commitment of Ford, No. 09-11-00425-CV, 2012 WL 983323, at *2 (Tex. App.—

Beaumont Mar. 22, 2012, no pet.) (mem. op.); In re Commitment of Day, 342
S.W.3d 193, 199 (Tex. App.—Beaumont 2011, pet. denied). We conclude that the

admission of the challenged evidence was not an abuse of discretion and did not

cause the rendition of an improper verdict. See Tex. R. App. P. 44.1(a)(1). We

overrule issue three.

      Having overruled all of Jackson’s appellate issues, we affirm the trial court’s

judgment.

      AFFRIMED.


                                               ___________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on May 22, 2013
Opinion Delivered October 31, 2013

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        10